Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on May 16, 2022, have been carefully considered.  No claims have been canceled; new claims 8-11 have been added.
Claims 1-11 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 13, 2020.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 1-6 as being unpatentable over Gooth et al. (U. S. Patent Publication No. 2019/0067547) alone, or in combination with Lewis et al. (U. S. Patent Publication No. 2015/0259810); and
	b. The 35 U.S.C. 103 rejection of claim 7 as being unpatentable over Kress et al. (U. S. Patent Publication No. 2020/0024756) in view of Gooth et al. (U. S. Patent Publication No. 2019/0067547) and Lewis et al. (U. S. Patent Publication No. 2015/0259810).
	As convincingly argued by Applicants, neither of the aforementioned references teach or suggest the claim limitation “photochemical catalyst” as is now recited in Applicants’ claims.  As stated in Applicants’ arguments, the aforementioned references teach electrochemical catalysts.

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of Applicants’ amendments to claims 1-4 and 7, and in view of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter recited in the claims, but not described in the specification, are the limitations “photochemical”, “photocatalytic activity”, and “photocatalytic efficiency”.  In Applicants’ aforementioned remarks, reference is made to page 4, lines 1-3 for support “to emphasize that the claimed magnetized Weyl semimetals are photochemical catalysts”.  However, while the word “photochemical” is disclosed in Applicants’ specification, this word is present while referring to MoS2, which is not a Weyl semimetal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 are indefinite because the phrase “catalytic efficiency” recited therein lacks antecedent basis.  Claim 1, from which these claims depend, recites the limitation “photocatalytic efficiency”.
Claim 4 is (and claims 6 and 9 depending therefrom are) indefinite for lacking antecedent basis for the limitation “Weyl semimetal of claim 1”.  Claim 1, in its present form, is directed to a photochemical catalyst.

Suggested Claim Amendments
The Examiner respectfully suggests that claims 2, 8 and 11 be amended to recite "photocatalytic efficiency" instead of "catalytic efficiency", for continuity purposes (see now-amended claim 1), that claim 4 be amended to recite "photocatalytic activity of the photochemical catalyst comprising a magnetized Weyl semimetal of claim 1", and that claim 6 be amended to recite "photocatalytic activity".

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
While Gooth et al. teach a thermoelectric element including a Weyl semimetal and a plurality of magnetized elements, wherein the plurality of magnetized elements are configured to apply a directed magnetic field on the Weyl semimetal (Abstract; paragraph [0007]), and further teach an embodiment in which the magnetized elements are configured to apply a magnetic field of at least 1 Tesla (T) on the Weyl semimetal (paragraph [0026], Figure 1 and paragraph [0040] of Gooth et al.) the application of at least 1 T is outside the range of “> 0 T to 0.3 T”, as recited in claim 11.

Conclusion
The previous rejections based on Gooth et al., Lewis et al., and Kress et al. have not been applied at this time in view of the amendments to the claims.  However, since the claims contain new matter, as defined above, the previous rejection based on these references can be reinstated once the new matter is canceled from the claims.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 8, 2022